Citation Nr: 1719151	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from September 1970 to March 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO decision that granted service connection and a 10 percent rating for a left knee disability effective December 12, 2006, and awarded a temporary total disability rating for the left knee disability under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence, effective March 30, 2007, and a 10 percent disability rating, effective from May 1, 2007.  The RO also denied entitlement to a TDIU.  The matter of entitlement to an increased initial rating for the Veteran's left knee was adjudicated in a June 2016 Board decision in which the Board took jurisdiction over the inferred and previously unappealed decision of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A videoconference hearing was held in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board and a transcript of this hearing is of record.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a March 2008 letter satisfied VA's duty to notify the Veteran of the elements of his TDIU.  As such, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, relevant Social Security Administration (SSA) records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Further, although the Board acknowledges that VA examination reports with regard to occupational effects of service-connected disabilities are not necessarily required, such an assessment was requested in the June 2016 Board remand decision.  . See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that Disability Benefit Questionnaires (DBQs) completed in November 2016 provided assessments of the current severity of the Veteran's service-connected disabilities as well as information as to the occupational effects of those conditions sufficient to adjudicate the Veteran's TDIU claim.  Additionally, the Board notes that these examinations, like previous VA examinations discussed further below, were conducted in-person, contained relevant medical history and objective testing, and were based on a review of the Veteran's claims file.  As such the Board finds that the November 2016 DBQs, as well as previous examination reports including reports completed in January 2016, December 2015, June 2013, August 2012, February 2010, and January 2007, are adequate to assist the Veteran in adjudication of his TDIU claim to the extent that they provide information as to the occupational effects of the Veteran's various service-connected disabilities throughout the appeal period.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board notes that the Board took jurisdiction over the issue of TDIU twice over the course of this appeal.  In the Board's March 2013 decision, the Board took jurisdiction over the matter under Manlincon v. West, 12 Vet. App. 238 (1999).  Although additional development requested in the March 2013 Board decision was completed, the Veteran did not submit a timely appeal in response to the subsequent SOC that was issued, as detailed above.  In June 2016, the Board took jurisdiction over the issue of TDIU again, and requested additional development including provision of a TDIU application to the Veteran, the procurement of outstanding VA treatment records, and opinions as to the functional effects of the Veteran's service-connected disabilities to obtain or maintain gainful employment.  A review of the record reveals that all of the above discussed development has either been completed in full, or has been substantially completed.  In this regard, the Board notes that the content November 2016 DBQs are substantially compliant with the opinions requested in the June 2016 Board remand directives.  Accordingly, there are no outstanding Stegall development issues.

The Board notes that as the Board took jurisdiction over the claim of TDIU as an inferred claim pursuant to Rice as summarized above, the Veteran was not afforded a hearing with respect to entitlement to TDIU, but was afforded a hearing in June 2011 with regard to his claim for an increased rating for his left knee that was adjudicated in a June 2016 Board decision.  The June 2011 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Governing Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Part III, below will discuss rules of law specific to TDIU claims, and will apply the above listed evidentiary standards to the Veteran's claim.

III. TDIU

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, the Board notes that the Veteran only meets the schedular criteria for TDIU for the portion of the appeal period from March 30, 2007 to May 1, 2007 (during which time he received a temporary total evaluation for his left knee due to surgery), even after accounting for the disabilities arising out of common etiology.  See 38 C.F.R. § 4.16(a). 

In this regard, service connection has been established for osteochondritis of the left ankle with traumatic arthritis (20 percent); status post arthroscopy, medial meniscus of the left knee (20 percent); right shoulder rotator cuff and labral tear (20 percent); right knee strain with meniscal tear (10 percent); tinnitus (10 percent); left knee scar (0 percent); right should scars (0 percent); and bilateral hearing loss (0 percent).  The Veteran's combined disability evaluation was 40 percent prior to April 4, 2012 when a temporary total rating was awarded; 50 percent from March 2012; and 60 percent from July 2015.  
The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

In this case, as documented in various VA examination reports as well as the Veteran's relevant post-service treatment records and SSA records, the Veteran was last employed in 2006 and has significant work history in construction, and more specifically plumbing.  The Veteran's previous January 2008 application for TDIU indicates that he received his plumbing license after attending training from 1981 to 1983.  The Veteran indicated on a June 2011 TDIU application that he finished up to three years of high school, but circled all four years of high school on his January 2008 TDIU application, and clarified that he completed four years of high school on his 2016 TDIU application.  On all of the Veteran's TDIU applications filed over the course of the appeal period the Veteran indicated that his most current employment was self-employment in construction through his own small company; his July 2016 TDIU application specified that he specialized in electrical and plumbing work.

Disability Benefit Questionnaires (DBQs) completed in November 2016 assessed the occupational effects of the Veteran's various service-connected disabilities.  The Veteran's November 2016 right shoulder DBQ report indicates that the Veteran was limited to sedentary work due to functional limitations.  The Veteran's November 2016 Scars DBQ report indicates that none of his non-compensable scars result in functional impairment; likewise a November 2016 Hearing Loss and Tinnitus DBQ report indicates that the Veteran's hearing loss and tinnitus do not impact his ability to work.  A November 2016 left ankle DBQ report identifies functional limitations impacting the Veteran's occupational capacity in the form of the inability to stand or walk for prolonged periods of time.  Finally, a November 2016 DBQ report notes occupational impairment in the form of functional limits including the inability to stand or walk for prolonged periods of time, the inability to perform frequent kneeling or bending at the knee.

A May 2011 SSA administrative decision awarded the Veteran SSA benefits on account of his nonservice-connected back and service-connected left knee conditions.  However, this decision also accounted for the Veteran's obesity, and age, as well as his prior education and work experience.  Underlying SSA medical records indicate no impairment with driving, and also indicate that he can sit for up to an hour; there is no documented impairment with the ability to sit.  This decision contained some findings indicating that the Veteran's acquired job skills were not transferrable to other fields, and that there not jobs that existed in significant numbers in the national economy available to the Veteran based on all of the foregoing factors.  Additionally, an April 2011 disability report which appears to have been completed in connection with the Veteran's SSA claim, indicates that the Veteran is able to sit for up to six hours total.  

A March 2008 VA Vocation Rehabilitation Narrative Report determined that while the Veteran had a serious employment handicap and that his service-connected disability materially contributed to impairment of his employability, the Veteran's vocational goals were, at that time, reasonably feasible.  Employment impairment was noted to include limitations for prolonged walking, kneeling, bending, climbing, lifting, standing, and general physical exertion.  He was determined to have an employment handicap due to his lack of credentials for lighter duty employment, and it was noted that he had limited skills and no formal education or credentials that would assist him in securing more physically appropriate work.  However, the Veteran was determined to be entitled to vocational rehabilitation services, and for it to be reasonably feasible for him to participate in competitive employment activities, provided that the Veteran was offered the opportunity for vocational exploration and research to determine a reasonable, feasible vocational goal.  However, although such records were requested, there is no evidence that that the Veteran actually participated in any vocational rehabilitation services.

The Veteran's post-service treatment records confirm that he has been unemployed since 2006 and that he used to work in construction.   A January 2016 DBQ report indicates that the Veteran's knees limited his ability to stand, climb stairs, carry, lift, push, and pull, but not sit.  A December 2015 VA DBQ indicates no occupational effect from the Veteran's hearing loss and tinnitus.  A June 2013 General DBQ indicates that although the Veteran stopped working in 2006 due to his knee and ankle disabilities, he was still able to engage in sedentary or light physical labor.  An August 2012 ankle DBQ indicates that the Veteran's left ankle does not impair his ability to work, and a February 2010 left knee DBQ indicates that the Veteran is taking Vicodin and ibuprofen for his left knee condition and that he reported he was able to stand a half hour and walk 100 yards at that time.  Prior to this a January 2007 VA ankle examination report noted more severe symptoms after prolonged walking or going up and down stairs, or walking on rough terrain, with flare-ups in symptoms lasting from a few minutes to a few days.  Additionally, a November 2007 VA Orthopedic Noted indicates that the Veteran was unable to work his usual occupation of construction worker at that time, and a September 2007 VA treatment record notes that the Veteran was pursuing other employment options at that time.  

As for relevant lay statements, a February 2008 lay statement submitted by a friend of the Veteran, S. B, discusses the Veteran's inability to work due to physical limitations.  The Veteran's June 2011 Board hearing testimony with regard to his left knee is consistent with the evidence summarized above.  He reported taking pain medication including 800 milligrams of ibuprofen and 500 milligrams of Vicodin.

The Board finds that based on the record as summarized above, that there is significant probative evidence demonstrating that while the Veteran's service-connected disabilities result is considerable physical limitations that prevent him from continuing in his chosen field of construction, such limitations do not extend to sedentary employment, and the Veteran may be capable of light physical employment as well.  In so finding, the Board has considered the Veteran's vocational and education experience and finds that as the Veteran graduated from high school and completed a masters certificate in plumbing post service, there is no indication that he cannot pursue other employment opportunities to include sedentary or light duty positions by way of additional education, training, or vocational rehabilitation.  Additionally, the Board notes that unlike for SSA disability determinations, neither the Veteran's obesity or his age may be considered in the Board's determination of whether his is unemployable solely on account of his service-connected disabilities.  As such, the Board finds that entitlement to a TDIU on a schedular basis for service-connected disabilities for the portion of the appeal period from March 30, 2007 to May 1, 2007 is not warranted.  Additionally, the Board finds that there is insufficient evidence suggesting that the Veteran is unemployable due to service-connected disabilities to warrant a remand to the Agency of Original Jurisdiction for extraschedular referral for the remainder of the appeal period.  Accordingly, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


ORDER

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


